Citation Nr: 0200979	
Decision Date: 01/29/02    Archive Date: 02/05/02

DOCKET NO.  92-08 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than December 11, 
1987, for the grant of a total disability evaluation for 
compensation purposes based upon individual unemployability.



REPRESENTATION

Appellant represented by:  Puerto Rico Public Advocate for 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The appellant had active military service from October 1956 
to September 1957 and from February 1980 to February 1986.  
He also had other periods of active duty for training and/or 
inactive duty training between 1957 and 1980.

The present case arises from a December 1989 rating action in 
which the appellant was granted a total disability evaluation 
for compensation purposes based upon individual 
unemployability (TDIU), effective from November 1, 1988.  The 
appellant expressed his disagreement with the effective date 
for the award of that benefit, in a statement received at the 
RO in March 1990.  In that statement, the appellant argued 
that the award should have been made effective from the day 
after his discharge from active service in February 1986.  In 
a June 1990 rating action, the RO awarded a partial grant of 
the benefits the appellant sought in his notice of 
disagreement (NOD), by designating August 31, 1988, as the 
effective date for the award of his TDIU benefits.  
Nevertheless, that was not a complete grant of the benefits 
sought in his NOD, and, later in June, a statement of the 
case was issued regarding this matter.  In November 1990, a 
substantive appeal was received and the appellant also 
provided testimony at a hearing conducted at the RO.  
Thereafter, supplemental statements of the case were issued 
in June 1991 and March 1992, after which the case was 
referred to the Board.

In October 1992, the Board remanded the appellant's case to 
the RO for additional development, and, in a June 1995 rating 
action, the RO designated June 7, 1988, as the effective date 
for the award of TDIU benefits.  Later in that month, the RO 
issued a supplemental statement of the case.  The RO 
subsequently returned the case to the Board.

By a decision dated in February 1996, the Board essentially 
concluded that the effective date for the assignment of TDIU 
benefits was not warranted from the day after the appellant's 
discharge from service.  The appellant appealed that decision 
to the United States Court of Veterans Appeals (now known as 
the Court of Appeals for Veterans Claims) (CAVC).  Shortly 
thereafter, the appellant also filed a motion with the 
Chairman of the Board, requesting reconsideration of the 
Board's February 1996 decision.  In April 1996, the Court 
issued an order staying further proceedings pending action on 
the motion for reconsideration before the Board.  
Subsequently, upon denial of the reconsideration motion in 
June 1996, the stay of proceedings was dissolved by the 
Court.

While the case was pending before the Court, the Secretary of 
Veterans Affairs, represented by the VA General Counsel, and 
the appellant, represented by an attorney, filed a joint 
motion, in May 1997, asking the Court to vacate the Board's 
February 1996 decision and remand the matter to the Board for 
additional development and readjudication.  The Court granted 
the parties' motion in a May 1997 Order, and the case was 
returned to the Board for compliance with the directives that 
were stipulated in the joint motion.  The May 1997 Order, by 
its terms, constituted the mandate of the Court.

In March 1998, the Board remanded the appellant's case to the 
RO for additional development in order to ensure compliance 
with the Court's May 1997 Order.  At that time, the Board 
noted that the issue the appellant appealed to the Board had 
been originally characterized as entitlement to an effective 
date earlier than August 31, 1988, for the grant of a total 
disability evaluation for compensation purposes based upon 
individual unemployability, and that, in February 1996, the 
Board had concluded that the effective date for the award of 
that benefit should be August 12, 1988.  Since, however, the 
RO had already assigned June 7, 1988, as the effective date 
for the benefit sought, the Board indicated, in its 1998 
Remand, that it would proceed in the case to determine 
whether a date earlier than June 7, 1988, was the appropriate 
date from which to make the grant of TDIU benefits effective.

Then, in an August 1998 rating action, the RO assigned 
December 11, 1987, as the date from which TDIU benefits would 
be made effective, representing a partial grant of the 
earlier effective date sought on appeal.  Thereafter, the 
Board then considered the issue of an effective date, earlier 
than December 11, 1987, for entitlement to a TDIU.

In a December 1998 decision, the Board granted an earlier 
effective date of February 9, 1987, for the assignment of 
TDIU, on the basis that a reasonable doubt was raised as to 
whether the appellant was able to work at that time.  The 
appellant appealed the Board's decision to the CAVC.  In that 
litigation, after the appellant's counsel filed a brief and 
the VA General Counsel replied, the Court, in an Order of 
January 2001 that vacated the Board's decision and remanded 
the matter, noted that remand was required due to the recent 
enactment of the Veterans Claims Assistance Act of 2000, 
Public. Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  As 
set forth in detail below, that statute substantially amended 
existing law regarding the assistance to be afforded 
claimants for veteran's benefits and regarding decisions on 
their claims.  A copy of the CAVC's Order in this matter has 
been placed in the claims file.


FINDINGS OF FACT

1. The appellant was separated from active service in 
February 1986, and his original formal claim for 
compensation (on VA Form 21-526e) was received in March 
1986.

2. A rating decision dated in December 1989 granted a 60 
percent rating for a service-connected heart disability, 
that was ultimately made effective from February 4, 1986.

3. A rating decision in August 1998 assigned a TDIU from 
December 11, 1987, based upon that being the date of 
receipt of the veteran's informal claim for that benefit.

4. There is an approximate balance of positive and negative 
evidence as to whether it was factually ascertainable, as 
of February 4, 1986, that the appellant was unable to 
secure or follow substantially gainful employment.


CONCLUSION OF LAW

Giving the appellant the benefit of the doubt, the criteria 
for establishing an effective date of February 4, 1986, for 
the assignment of a total rating based upon individual 
unemployability due to service-connected disability have been 
met.  8 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (o)(2), 4.16 (2001); 66 
Fed. Reg. 45,620, 45,630-632 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter-Veterans Claims Assistance Act

As noted above, during the pendency of this claim and appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 114 Stat. 2096 (Nov. 9, 2000), which 
provides that, upon receipt of a complete or substantially 
complete application, the Secretary shall notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 2001)).

The VCAA also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (now codified at 38 U.S.C. 
§ 5103A (West Supp. 2001)).  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims that were finally denied during the period 
from July 14, 1999, to November 9, 2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Secretary of Veterans Affairs has recently published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  These new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  These new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.   For the reasons discussed below, the 
Board finds that the requirements of the VCAA and the 
implementing regulations have been satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim. 

The Board notes that the appellant was advised, by virtue of 
a detailed statement of the case (SOC), and supplemental 
statements of the case (SSOC), issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claim.  We, therefore, 
believe that appropriate notice has been given in this 
matter.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the appellant's claim, and the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish an 
earlier effective date for his TDIU.  The appellant and his 
representative responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 Fed. Reg. 
49,747 (1992)).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103).  Furthermore, in a 
comprehensive March 2001 letter, the Board advised the 
appellant that his claim had been remanded from the CAVC 
pursuant to the VCAA,and he could submit additional argument 
and evidence in support of his claim.  A copy of the RO's 
letter was also sent to the appellant's representative.  A 
followup letter was dispatched to the representative in 
August 2001.  In a September 2001 response, the appellant 
advised the Board that he had no further argument or evidence 
to submit.

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claim has been obtained and 
associated with the claims folders, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  Therefore, the Board finds that 
all facts that are relevant to the issue being decided today 
have been properly developed, and that no further action is 
required in order to comply with VA's duty to assist.  VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (codified at 38 U.S.C. 
§ 5103A).

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See VCAA § 3(a) (codified at 38 U.S.C. 5103A(d)).  
The appellant was afforded VA examinations during the 
prosecution of his appeal, and VA medical records have also 
been obtained and entered into the evidentiary record.  Thus, 
the statutory requirement in the Veterans Claims Assistance 
Act of 2000, that a medical examination or medical opinion be 
secured when necessary to make a decision on the claim, has 
been fully satisfied by the development action undertaken by 
the RO.  The Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by proceeding to a decision 
on the basis of the evidence currently of record regarding 
his claim of entitlement to an earlier effective date for a 
TDIU.

Of necessity, because the RO did not have the opportunity to 
adjudicate the appellant's claim pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
supra.  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
to the extent necessary under the circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  The Board, therefore, finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court recently stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, ___ Vet. App. 
___, No. 00-51 (Aug. 30, 2001).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

II.  Earlier Effective Date Claim

A review of the record reflects that the appellant was 
awarded a total disability evaluation for compensation 
purposes based upon individual unemployability in a December 
1989 rating action, made effective from November 1, 1988.  By 
an August 1998 rating action, the TDIU rating was made 
effective from December 11, 1987.  Subsequently, the Board, 
in a decision of December 1998, assigned an earlier date, 
February 9, 1987.  The appellant now seeks to establish 
entitlement to TDIU effective from the first day after his 
discharge from service (February 4, 1986), or no later than 
December 11, 1986, one year prior to the date eventually 
recognized as the date of claim for this benefit.

Despite the extensive history of the appellant's claim for a 
TDIU leading to the instant decision as detailed above, it is 
evident that this appeal as to the effective date assignable 
for his TDIU rests on two separate, relatively simple 
determinations.  See 38 C.F.R. § 3.400(o)(1) and (2) (2001).  
First, there needs to be a finding as to the date on which 
the appellant initiated his TDIU claim by formal or informal 
claim and, second, there needs to be a finding regarding on 
what date the appellant's entitlement to a TDIU arose, that 
is, at what point in time did his service-connected 
disabilities, alone, render him unable to secure or follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 5111(b); 
38 C.F.R. §§ 3.151, 3.400(o), 4.15, 4.16 (2001). 

On December 11, 1987, the appellant submitted a copy of the 
notice of a favorable decision by an Administrative Law 
Judge, and a copy of that Judge's decision in which it was 
determined that the appellant was entitled to Social Security 
Administration (SSA) disability benefits, based upon his 
inability to perform past relevant work, due to his severe 
hypertrophic cardiomyopathy with angina. (The appellant's 
service-connected disability is currently characterized as 
idiopathic, hypertrophic subaortic stenosis; paroximal 
arrhythmias; anginal syndrome, compensated.)  The SSA 
decision found that the appellant had not worked since 
December 1985, and that the evidence established a date of 
onset of disability of July 28, 1996.  The RO then examined 
the evidence dated between December 11, 1986, and December 
11, 1987, to determine whether it was factually ascertainable 
that the veteran was unemployable at some point during that 
one-year period.  The RO apparently found that there was no 
evidence to support such a conclusion, and awarded TDIU 
benefits effective December 11, 1987.

Under applicable criteria, the effective date for increased 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred, if 
application is received within one year from such date, 
otherwise, the date of receipt of the claim.  38 U.S.C.A. § 
5110 (b)(2); 38 C.F.R. § 3.400 (o)(2); Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).  A claim for a TDIU is, in 
essence, a claim for an increased rating.  Norris v. West, 12 
Vet. App. 413, 420 (1999).  A TDIU claim is an alternate way 
to obtain a total disability rating without recourse to a 100 
percent evaluation under the rating schedule.  See e.g., 
Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Once, as here, the appellant had filed a formal claim for 
disability compensation under 38 C.F.R. § 3.151, he obtained 
the procedural benefits bestowed by 38 C.F.R. § 3.155(c), 
which provides that an informal request for increase or 
reopening will be accepted as a claim.  Norris v. West, 12 
Vet. App. at 417.  Under the provisions of 38 C.F.R. 
§ 3.157(b)(1), an informal claim for increase will be 
initiated by a report of examination or hospitalization by 
VA, or the uniformed services, for previously established 
service-connected disabilities.  See Servello v. Derwinski, 
3 Vet. App. 196, 200 (1992) (holding that a VA examination 
report constituted an informal claim for a TDIU).

When the RO is considering a claim for an increased rating 
for a veteran whose schedular rating meets the minimum 
criteria under 38 C.F.R. § 4.16(a), and there is evidence of 
current service-connected unemployability in the claimant's 
claims files, the evaluation for that claim for increase must 
also include an evaluation of a reasonable raised claim for a 
TDIU.  Norris v. West, supra, at 421.  The Court, in Norris, 
held that, because the veteran in that case was already rated 
70 percent disabled for his service-connected anxiety 
disorder, the evidence of his unemployability due to that 
disability reasonable raised a claim under 38 C.F.R. 
§§ 3.155(c) and 3.157(b) for a TDIU under 38 C.F.R. 
§ 4.16(a).  Id. at 422.  

Pursuant to 38 C.F.R. § 4.16, a total disability rating for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability, provided that, if there is only one 
such disability, it shall be ratable at 60 percent or more.  
Id.  (If the veteran's disabilities meet the percentage 
requirements of 38 C.F.R. § 4.16 and there is evidence of 
service-connected unemployability, the record raises a claim 
for TDIU).

Here, the evidence reflects that appellant is service-
connected for a single disability, that has been rated 60 
percent disabling, effective from the day after his February 
1986 discharge from service.  Therefore, as the appellant 
argues, even at his discharge from service, he met a 
fundamental requirement for establishing his entitlement to 
TDIU benefits.  (This is, of course, a matter of hindsight, 
since TDIU was actually granted in a rating decision of 
December 1989.)  What the Board must determine, however, is 
when the appellant first submitted an application for TDIU 
benefits, and examine the evidence dated one year prior to 
that claim, to establish the earliest point at which it was 
factually ascertainable that the appellant was unable to 
secure or follow a substantially gainful occupation.  That 
would then determine the appropriate effective date for an 
award of TDIU benefits.

In this case, as noted, the RO has determined that documents 
submitted by the appellant and received on December 11, 1987, 
constituted an informal claim for TDIU benefits.  The 
question arises whether, prior to that date, the record shows 
that unemployability was factually ascertainable and that 
there was an informal claim for a TDIU of record, including 
any communication received from the veteran evidencing a 
belief in entitlement to that benefit.  38 C.F.R. §§ 3.1(a), 
3.157(b); Servello v. Derwinski, 3 Vet. App. at 199.
 
The RO, in December 1989, granted a 60 percent evaluation for 
the service-connected heart disability (that included the 
service-connected neuropsychiatric disorder associated with 
the heart condition), and ultimately effectuated that rating 
from February 4, 1986.  As noted, under the precedent in 
Norris, this rating action raised the issue of entitlement to 
a TDIU.

Moreover, there is significant evidence that the appellant 
had long claimed unemployability due to his service-connected 
heart disability and associated psychiatric disorder.  The 
record is replete with lengthy correspondence from the 
appellant, dating from shortly after his separation from 
service in February 1986, as well as with numerous reports of 
VA and private examinations and treatment.  Review of the 
record reveals that the appellant, at least to his mind, had 
already claimed entitlement to a TDIU, when he filed an 
informal claim for that benefit on December 11, 1987.  He 
essentially continuously prosecuted his claim for 
compensation benefits from the time he submitted a formal 
claim for VA benefits that was received in March 1986, 
shortly after his retirement from service due to permanent 
physical disability.

That formal compensation claim, on VA Form 21-526e (Veteran's 
Application For Compensation or Pension at Separation from 
Service), did not contain any indication from the appellant 
that he considered himself to be unable to perform any work, 
or that he considered himself to be unemployable.  However, 
service medical records associated with the claims file 
include a June 1985 service medical report in which a 
military physician opined that, because of the chronic nature 
of the appellant's myocardial disease and his potential for 
developing arrhythmias, chest pain, congestive heart failure, 
and sudden death in the future, he was unfit for retention in 
service.  But, a service medical record dated in September 
1985, that was apparently associated with the appellant's 
application for VA benefits, revealed only that the appellant 
was considered to be precluded from more than light manual 
labor.  Thus, some of those treating the appellant in service 
may have believed him to be capable of performing light 
manual labor.   

In May 1986, the RO received copies of records from the 
appellant's hospitalization between October 4 and October 14, 
1985.  The entries on these records are hand-written and are 
difficult to read, but it appears they do not address the 
veteran's ability to obtain employment.  In May 1986, the 
appellant was examined for VA purposes.  The report from that 
examination is also handwritten and difficult to read.  It 
also, however, does not appear to address the appellant's 
ability to work.

In December 1986, the RO received a packet of documents from 
the appellant that consisted of various service personnel 
records.  These records, however, addressed the appellant's 
periods of service, rather than any medical conditions.

On February 25, 1987, the RO received a report of an 
examination of the appellant prepared by a private physician 
and dated February 9, 1987.  This report contained the 
following remarks from the examiner, who noted a diagnosis of 
hypertrophic cardiomyopathy (HCM):  "This patient is marked 
limitted to perform any activity in which is necessary mild 
effort.  He developed chest pain most probable secondary to 
increase oxygen content in hypertrophy muscle. . . .  Also, 
this patient has evidence of Ventricular Tachycardia.  Is 
well known that patient with HCM is a high risk for sudden 
death secondary to Ventricular Dysrrhythmias [sic]."

Thereafter, in May 1987, the RO received a statement from the 
appellant in which he expressed his disagreement with the 
rating assigned for his heart condition in an April 1987 
rating action, that had awarded service connection for that 
disorder and assigned a 30 percent disability evaluation.  
(That evaluation was subsequently increased to 60 percent.)  
The appellant stated that "due to [the] severity of [his] 
service-connected heart condition he is entitled to an 
increased disability evaluation."  He did not, however, 
specifically indicate that his belief in this regard was 
based upon his inability to work, or that he was entitled to 
total disability benefits by virtue of unemployability.  But 
see Norris, supra.

In June 1987, the RO received copies of sick slips dating 
from the appellant's period of service, and service medical 
records dated in August 1985 and September 1985, as well as 
copies of post-service medical records dated between May 1986 
and April 1987.  There was, however, no accompanying 
statement or other document from the appellant that reflected 
a desire to establish entitlement to TDIU benefits or that he 
was unemployable.  (The statement from the appellant that 
appears to have accompanied these documents simply reflected 
his belief that the records he was providing demonstrated 
that he had received treatment, and that he desired the RO to 
consider a claim for service connection for a psychiatric 
disorder.)

In July 1987, the RO received another statement from the 
appellant, in which he simply provided his wife's name and 
Social Security number, together with his own Social Security 
number.

On September 16, 1987, the RO received the report of a 
psychiatric examination, conducted for VA purposes earlier 
that month.  This report indicates the appellant complained 
that, since learning about his cardiac condition, he changed 
completely, became very anxious and "has been unable to 
work" since his discharge from service.  He spent 
"practically most of the time at home" and he "very 
frequently" came to the clinic as an outpatient.  The 
examiner also noted that the appellant's "[h]ighest level of 
adaptive function in past year [was] very poor."  A 
generalized anxiety disorder with depression was diagnosed, 
and the identified stressor was the appellant's service-
connected heart disability.

In October 1987, the RO received copies of a number of 
medical records dated between March 1987 and September 1987, 
together with a statement from the appellant to the effect 
that these records were to be considered in connection with 
his compensation claim. 

On December 11, 1987, the RO received the evidence from the 
appellant regarding his award of SSA benefits, that indicates 
he was found to be totally disabled as of July 26, 1986, due 
to his heart disability.  The SSA decision was construed by 
the RO as a claim for TDIU benefits, and is the date from 
which the award of those benefits was made effective, prior 
to the Board's grant, in December 1998, of an earlier 
effective date of February 9, 1987.  The Board now also 
observes that the appellant subsequently filed a formal 
application for TDIU benefits, on VA Form 21-8940 (Veteran's 
Application for Increased Compensation Based on 
Unemployability) in November 1988.

The record also documents that, at a November 1990 personal 
hearing at the RO, the appellant testified that he was 
medically discharged from service due to a permanent physical 
disability.  He indicated that the severity of his heart 
disability caused the psychiatric impairment that was also 
noted in his service medical records.

In sum, the record demonstrates that the appellant vigorously 
pursued his claim for compensation benefits from the time he 
filed his claim soon after his discharge from service on 
February 3, 1986.  A careful review of those documents 
submitted by the appellant prior to December 11, 1987, 
indicates that he sought an increased rating, although he did 
not specifically claim entitlement to a TDIU.  But see 
Norris, supra.  The statements received in May, June, July, 
and October 1987 expressed the appellant's disagreement with 
the rating he had been assigned for his heart condition, set 
forth the appellant's contentions that he was entitled to an 
increased, yet unspecified, level of compensation, or sought 
to establish entitlement to service connection for another 
disability.  Id.  Under these circumstances, and in light of 
the fact that the appellant filed his claim for service 
connection within one year of discharge from service and that 
the RO awarded the 60 percent disability rating effective 
from the day after he was discharged from service, the Board 
concludes that February 4, 1986, is the earliest point from 
which a claim for a TDIU can be established. 

The Board will accord the appellant the benefit of the doubt 
on this point, and will find that he was potentially eligible 
for an effective date for a total disability rating as of 
February 4, 1986, the day after his discharge from active 
service.

The discussion does not end here, as the Board must now 
determine at what point in time the appellant's service-
connected disability rendered him unable to sure or follow a 
substantially gainful occupation.  The Board would note that, 
upon review of the record, as noted above, in June 1985, a 
military physician opined that the appellant's disease 
created the potential for developing arrhythmias, chest pain, 
congestive heart failure, and sudden death in the future and, 
less than one year later, a private physician reached 
essentially the same conclusion.  The aforementioned report 
of the examination conducted by a private physician on 
February 9, 1987, revealed that the appellant complained of 
shortness of breath with minimal effort, together with 
retrosternal chest pain.  Moreover, and as set forth above, 
after reviewing certain test results and examining the 
appellant, the private physician concluded that the appellant 
was markedly limited even in his ability to exert mild 
effort, and was at a high risk for sudden death, effectively 
corroborating the 1985 military doctor's opinion.  Although 
these records do not explicitly address the question as to 
whether the appellant, at that time, was able to secure or 
follow a substantially gainful occupation, they do, in the 
Board's view, raise a reasonable doubt as to whether the 
appellant was able to work since his discharge from service. 

A TDIU is predicated on a finding that the claimant is 
unemployable due solely to service-connected disabilities, 
see 38 C.F.R. § 4.16(a), and, here, the appellant's only 
service-connected disability is the heart disorder, evaluated 
at 60 percent disabling since February 4, 1986.  With 
consideration of the doctrine of reasonable doubt on this 
point as well, the Board will exercise our discretion to 
conclude that the appellant was, for all intents and 
purposes, unemployable at the time he was discharged from 
military service in February 1986.  The medical evidence 
shows that, in June 1985, prior to discharge, the appellant 
was at risk for sudden death due to his heart disability, 
although in September 1985 he was evidently considered able 
to perform light manual labor but, in February 1987, a 
private physician described the appellant as markedly limited 
and at a high risk for sudden death, confirming the 1985 
medical opinion.  SSA also found the appellant to be totally 
disabled due to his heart disability, but found the date of 
onset of the disability in July 1986, just five months after 
his discharge.

Therefore, we conclude that the evidence is in relative 
equipoise as to whether the appellant was totally 
unemployable due to his service-connected disability from 
February 1986 when he was discharged from service.  Overall, 
the evidence shows that there is a question as to the precise 
date on which the appellant was rendered totally disabled due 
to his service-connected heart disability.

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, such doubt shall be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) 
(old and new versions); 38 C.F.R. § 3.102.  Having reviewed 
the evidence in this case, the Board concludes that its 
unique facts warrant the application of the reasonable doubt 
doctrine.  Granting the appellant every benefit of the doubt, 
the Board concludes that the evidence as of February 4, 1986, 
demonstrated that the appellant was unable to secure or 
follow a substantially gainful occupation.

Accordingly, the criteria to establish a total disability 
evaluation for compensation purposes based upon individual 
unemployability, effective from February 4, 1986, have been 
met.  The RO will determine the amount of benefits payable 
pursuant to this decision, for each month as to which this 
decision has an impact.


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to an earlier effective date 
of February 4, 1986, for the assignment of a total disability 
evaluation for compensation purposes, based upon individual 
unemployability, is granted.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

